STATEMENT BY THE COURT
This suit was brought by appellants, Georgia Ann Johnson and her husband, against the appellee, Poinsett Lumber  Manufacturing Company and another, in Poinsett Circuit Court, to compensate an injury received by Georgia Ann Johnson on the 17th day of October, 1929.
The appellee on the date aforesaid operated a railroad southwest from Trumann for the purpose of hauling logs and the other appellee, M. T. Burns, was its woods foreman, and, in going to and from his work, Burns traveled over said railroad tracks on a small motor car. Singer Camp No. 1 is a small village located on this railroad, some eight miles south of Trumann. The railroad track extending south from Singer Camp is straight for about a mile or a mile and a half. People who live south of the camp have for a long period of time used the railroad track as a path in going from their homes to the camp and returning. This practice has been followed for a long number of years.
Appellant, Georgia Ann Johnson, is about sixty years of age and partially deaf. Mrs. P. M. Robinson is a daughter of Georgia Ann Johnson and resided about a mile south of Singer Camp on the date of the injury, and Georgia Ann Johnson was going from her home in Singer Camp to that of her daughter, and, in doing so, was walking upon the railroad dump.
Thus far the issues of fact in the case are practically undisputed. Mrs. Johnson had reached a point about a quarter of a mile south of the camp when the appellee, Burns, going in the same direction, overtook her on the motor car. According to the theory of the appellee, Mrs. *Page 239 
Johnson, in an endeavor to escape the approaching car, fell upon one of the rails of the track and the car ran up against her while in this condition. On the other hand, it is contended for appellants that the car ran against Mrs. Johnson and knocked her down. Mrs. Johnson suffered a serious injury to one of her arms and was otherwise bruised and injured.
Appellants made the following allegation in their complaint in reference to the injury:
"On October 17, 1929, Georgia Ann Johnson was going from the camp to her daughter's home, about one-half mile west of the camp, and, according to common usage, was walking the beaten path between the rails of the roadbed, unaware of the approach of defendant's motor car. As she walked down the track, a motor car driven by the defendant, Burns, approached her from the rear. In driving said car he did not exercise due care or keep a constant lookout as the character of the place required, and about a quarter of a mile west of the camp, although having discovered the perilous position of plaintiff in time to avoid the injury, he carelessly, negligently, wilfully and wantonly drove said car against plaintiff, striking her just below the small of the back, knocking her down, running over her, breaking her left arm in the wrist and inflicting injuries to her back, her breast, her face, her right hand and arm."
The trial court submitted appellants' case to the jury upon the one issue, that of "discovered peril," and gave to the jury the following instructions:
Instruction 1. "Gentlemen, in this case plaintiff sues the defendant for damages that she says she sustained by reason of the negligence of the defendant in running its motor car over her or against her and injuring her. Her husband sues for damages on account of said injuries that he says he has sustained by reason of the negligence of the defendant in running its motor car against his wife."
Instruction 2. "If you find from a preponderance of the evidence in this case that the driver of the motor car discovered the perilous position of the plaintiff, Mrs. Johnson, upon the railroad track in time to have *Page 240 
prevented the injury by the exercise of reasonable care after the discovery of such peril, and further find that the driver of the car failed to exercise such reasonable care to prevent the injury, after the discovery of the peril of the plaintiff, and that such failure was the proximate cause of the injury to the plaintiff, if any, then your verdict would be for the plaintiff, even though you find that plaintiff herself was guilty of contributory negligence in walking upon the track."
Instruction 3. "It was not the duty of the driver of the motor car to take precautions to prevent the injury until he discovered the peril of the plaintiff, and you are told that, even after he discovered the plaintiff walking upon or on the railroad track, he had a right to presume that she would exercise ordinary care for her own safety, and it was not his duty to take precautions to prevent the injury until after he ascertained the fact, or should have ascertained the fact by the exercise of reasonable care, that she was not going to protect herself."
Instruction 5. "You are told, gentlemen, that everything goes out of this case except the question as to whether or not the driver of the motor car could have prevented the injury, after the discovery of the peril of the plaintiff, by the exercise of reasonable care, after the discovery of such peril. In other words, gentlemen, the court is telling you that that is the issue for you to determine, consider in determining whether or not the defendant is liable to the plaintiff for any injuries that she may have sustained."
Instruction 6. "If you find that, after the discovery of the peril of the plaintiff, Mrs. Johnson, by the driver of the motor car, that the said driver exercised reasonable care to prevent the injury, after the discovery of such peril, then the plaintiff cannot recover. By the use of the phrase, `exercise of reasonable or ordinary care,' the court means the same degree of care that a person of ordinary care, caution and prudence would have exercised under the same circumstances and conditions."
Appellants did not object either generally or specifically to any of the instructions aforesaid, and did not request any other issue be submitted to the jury. *Page 241 
After the trial court had given to the jury the instructions aforesaid on appellants' theory of the case, it gave to the jury the following instructions upon appellees' theory:
Instruction 7. "The court instructs you that, under the evidence in this case, plaintiff, Georgia Ann Johnson, was guilty of contributory negligence in walking upon the track, that is, such want of ordinary care on her part for her own safety contributing to her injuries, and your verdict will therefore be for the defendant, unless you further find from the evidence that, after Burns discovered that she was in peril, he failed to exercise ordinary care to avoid injuring her." To which instruction appellants objected and excepted.
Instruction 8. "In this case `discovered peril' began, if at all, when it became apparent to Burns that plaintiff, Georgia Ann Johnson, was not only upon the track between the rails, but that she would remain there, and that she would be struck by the motor car unless it was stopped." To which instruction appellants objected and excepted.
Instruction 8. "That is, gentlemen, that the plaintiff was a trespasser in walking upon the railroad track, and, if being a trespasser at that time and place, she would he guilty of contributory negligence by being there, the railroad company having the exclusive right to the use of its track." To which instruction appellants objected and excepted.
The testimony in the case was amply sufficient to have sustained a verdict in behalf of appellants, had the jury determined this issue in their behalf, therefore it will not be necessary to set out in detail the testimony.
The jury returned a verdict in favor of the appellees, and this appeal is prosecuted to reverse the judgment of the circuit court, based upon the verdict of the jury.
Other facts will be referred to in the opinion.
(after stating the facts). It is apparent from the allegations of the complaint that the only cause of action alleged or relied upon by appellants was *Page 242 
based upon the doctrine of "discovered peril," or that appellees, after discovering the perilous position of appellant, "carelessly, negligently, wilfully and wantonly drove said car against her," thereby inflicting the injuries complained of.
The court, without objections by appellants, submitted to the jury only the question of "discovered peril" by giving to the jury instructions 1, 2, 3, 5 and 6. The fact is appellants acquiesced in the court submitting this issue only, as evidenced by the court's statement to the jury as follows: "Plaintiff is only requesting that the issue of discovered peril be submitted to the jury." To which appellants did not object, but, on the contrary, tacitly acquiesced.
Appellants complained in the trial court, and now complain, that the court erred in giving to the jury instruction No. 7, which told the jury as a matter of law that appellant Georgia Ann Johnson's presence on the railroad track at the time of the injury was contributory negligence on her part, and by telling the jury in instruction No. 8 that her presence on the track at the time and place of the injury made her a trespasser as a matter of law.
It was immaterial whether or not appellant, Georgia Ann Johnson, was a trespasser. It was also immaterial whether or not she was guilty of contributory negligence in being in the place she was at the time of the injury. The only question which should have been submitted by the trial court was the one of "discovered peril." We do not approve of the instruction of the trial court in telling the jury as a matter of law that appellant, Georgia Ann Johnson, was a trespasser. Neither do we approve of the form of the instruction telling the jury that she was guilty of contributory negligence in being at the place she was at the time of the injury, because those were not issues in the case and should not have been given to the jury. On the other hand, we cannot see how the jury was influenced by those instructions. The jury was told, in effect, that, regardless of contributory negligence and regardless of whether or not appellant was a trespasser, yet she should recover if appellee, Burns, discovered her peril in time to avoid the injury. *Page 243 
This court, in St. L., I. M.  S. Ry. Co. v. Cabiness,113 Ark. 599, 168 S.W. 1116, held: "However, the instruction could not, in any view of the case, have operated to defendant's prejudice, for the reason that there was no controversy about the efficiency of the lookout. * * * in that state of the proof no prejudice could possibly have resulted, even if the language of the instruction was erroneous."
In a long line of decisions this court has held: "Where the rights of the appellant were not prejudiced by the giving of an erroneous instruction, the case should not be reversed." Lee Line Steamers v. Craig, 111 Ark. 550,164 S.W. 274; Patterson v. Fowler, 22 Ark. 396; Hellems v. State, 22 Ark. 207; St. L., I. M.  S. Ry. Co. v. Phelps, 46 Ark. 485; Ark. Lbr.  Contractors' Supply Co. v. Benson, 92 Ark. 392, 123 S.W. 367.
We cannot agree with counsel for appellants that there is any conflict in the instructions given by the trial court.
Lastly, it is contended on behalf of appellants that the trial court erred in giving to the jury the last half of instruction No. 8, which told the jury that "discovered peril began, if at all, when it became apparent to Burns that appellant, Georgia Ann Johnson, was not only upon the track between the rails, but that she would remain there."
There was no error in giving this instruction. Certainly appellant, Georgia Ann Johnson, would not have been injured if she had remained outside the rails. It was an admitted fact in the lawsuit that Burns was driving a small motor car, and there was no contention in the trial court that appellant would have been in any danger had she remained outside the rails. We think the uncontradicted testimony in this case shows that, had appellant remained outside the rails, she would have been in no danger.
Trial courts should be commended for narrowing down the issues for the jury's consideration, instead of condemning them for an honest effort to do so.
No prejudicial error appearing, the judgment is affirmed. *Page 244